Pbb Curiam.
—The indictment sufficiently described the property alleged to have been stolen, and the evidence upon the part of the people tended to prove the allegations of the indictment.
The criticism upon the evidence that it did not sufficiently appear that the property stolen consisted of lawful money of the kingdom of Italy is not well founded, because both in the questions and in the answers of the witnesses the property is described as Italian money, and no question as to the sufficiency or propriety of this evidence seems to have been made upon the trial.
It was not necessary for the people under these circumstances to go into further or additional proof upon this point.
The conviction must, therefore, be affirmed.